Citation Nr: 0003438	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for chloracne.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  He served in Vietnam from June 1970 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1991 and later RO decisions that denied service 
connection for chloracne, increased the evaluation for PTSD 
from 30 to 50 percent, and denied a total rating for 
compensation purposes based on unemployability.  In October 
1993, the Board remanded the case to the RO for additional 
development.

In the October 1993 remand, the Board asked the RO to develop 
the issues of whether there was new and material evidence to 
reopen a claim for service connection for schizophrenia and 
entitlement to a total rating for compensation purposes based 
on unemployability.  The veteran did not pursue the 
application to reopen the claim for service connection for 
schizophrenia and the issue of entitlement to a total rating 
for compensation purposes based on unemployability is moot in 
view of the following decision by the Board in regard to the 
issue of entitlement to an increased evaluation for PTSD.  
VAOPGCPREC 6-99.  Hence, the issues for appellate 
consideration are only those listed on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of chloracne.

2.  The veteran's PTSD is manifested primarily by anxiety, 
irritability, partial insight, and disturbing thoughts of 
experiences in Vietnam, and occasional anger, rage, and 
nightmares; symptoms that produce total social and 
occupational impairment, and that render him demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for chloracne is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a schedular 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, and 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chloracne

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for chloracne; that is, evidence which 
shows that his claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such a claim, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claim.  Murphy at 81.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii).  

The service and post-service medical records do not show the 
presence of chloracne.  A claim for service connection for a 
disability is not well grounded where there is no evidence of 
current disability.  Caluza, 7 Vet. App. 498.

The Board recognizes that the veteran served in Vietnam and 
that agent orange was used in this area during the time of 
this service, but there is no medical evidence of record 
demonstrating the presence of chloracne.  While the veteran 
believes that he has this condition, his lay statements are 
not sufficient to demonstrate the presence of a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
chloracne.  Hence, the claim for service connection for this 
condition is not plausible, and it is denied as not well 
grounded.


II.  Increased Evaluation for PTSD

A.  Factual Background

An October 1986 Board decision granted service connection for 
PTSD.  A January 1987 RO rating decision implemented the 
Board's decision and assigned a 30 percent rating for PTSD, 
effective from November 1983.

March 1990 and May 1991 Board decisions denied an increased 
rating for PTSD (rated 30 percent).  The 30 percent rating 
for the PTSD remained unchanged until a February 1995 RO 
rating decision increased it to 50 percent, effective from 
September 1991.

VA and private medical reports show that the veteran was 
treated and evaluated for psychiatric problems in the 1990's.  
The more salient medical reports with regard to his claim for 
an increased evaluation for PTSD are discussed in the 
following paragraphs.

A July 1991 VA report from a social worker notes that the 
veteran had PTSD symptoms with disturbed thoughts and 
behavioral processes that resulted in profound retreat from 
mature behavior in the community, and that he was 
demonstrably unable to obtain or retain employment.  The 
social worker opined that the veteran was permanently 
disabled due to PTSD.

An August 1991 Vet Center report from a social worker notes 
that the veteran had been seen for individual and group 
counseling for psychiatric problems since June 1985.  The 
veteran's symptoms included disturbed thought processes, most 
notably, paranoia; and immature thought processes evidence by 
poor insight and inability to exercise good judgment.  It was 
noted that the veteran's life had been demonstrably adversely 
affected by his Vietnam combat experience.  The social worker 
opined that the severity and persistence of the veteran's 
symptoms prevented him from either obtaining or retaining 
employment.

A VA memorandum from a counseling psychologist dated in 
November 1991 notes that the veteran had been evaluated for 
VA vocational rehabilitation and found not to be reasonably 
feasible for achieving a vocational goal.  It was noted that 
the veteran had PTSD, a service-connected disability, and 
schizophrenia, a non-service-connected disability.  The 
counselor opined that the veteran's psychiatric problems 
prevented him for completing a training program or 
maintaining himself in any sort of employment.

A VA report dated in January 1992 from a vocational 
specialist notes that the veteran was self-employed part 
time.  It was noted that he had one year of college and that 
he was working in a special project with the VA Medical 
Administration Service.  It was noted that he attended the 
program daily and worked steadily 4 hours each day.  He 
functioned easily with only a suggestion as to what was 
expected of him and he could be depended upon to complete 
tasks in an efficient manner.  It was noted that the special 
project was completed and that the veteran was not interested 
in attending another project.

The veteran underwent a VA psychiatric examination in 
February 1992.  It was noted that he was then divorced and 
living alone in a small house where he had been for the past 
9 years.  He had been unemployed for about the last 5.5 years 
and he reported that he could not work because of psychiatric 
problems.  He was angry, irritable, anxious, and depressed.  
The diagnosis was PTSD.

A statement from a service comrade and current acquaintance 
of the veteran dated in March 1992 is to the effect that the 
veteran was excellent soldier in service who never made 
mistakes.  The signatory also noted that he met the veteran 
in 1971 after separation from service and that the veteran 
was unable to order dinner and obviously had significant 
mental problems.

Statements from relatives of the veteran received in the 
1990's are to the effect that the veteran had psychiatric 
problems after service. 

A summary of the veteran's VA hospitalization in July 1992 
shows an Axis I diagnosis of schizoaffective disorder.  The 
Axis V diagnosis was 50.

The veteran underwent psychological evaluation at a VA 
medical facility in November 1992.  The impressions were 
schizophrenia, paranoid, chronic; and PTSD.

The veteran was evaluated by the Social Work Service at a VA 
medical facility in December 1993.  The social worker opined 
that the veteran was at least moderately to severely disabled 
socially, and totally disabled industrially due to his PTSD.

On an application for increased compensation based on 
unemployability dated in February 1994, the veteran reported 
that he last worked in 1986, and that he had become too 
disabled to work on July 1, 1986.

The veteran underwent VA psychiatric evaluation in April 1994 
by 2 psychiatrists.  He gave a history of various stressors 
while in Vietnam and reported that he had last worked about 7 
years ago.  He was agitated and appeared to be in some 
distress.  He was belligerent at times.  He was alert and 
oriented times four.  Affect was full in range and somewhat 
labile ranging from hostile to smiling.  He described his 
mood as "okay".  Thoughts were remarkable for some 
occasional mild looseness of association but overall were 
logical, linear, and goal directed, and he did not indicate 
any current level of delusional thinking other than some mild 
grandiose material in his past history.  He denied any 
current homicidal or suicidal ideation and current auditory 
hallucinations.  The examiners concluded that the veteran's 
primary disability was paranoid schizophrenia or 
schizoaffective disorder, but that he met some of the 
criteria of PTSD.  The Axis I diagnoses were schizoaffective 
disorder, PTSD, and polysubstance abuse.  The Axis V GAF 
(global assessment of functioning) was 50.

The veteran testified at a hearing in January 1995.  His 
testimony was to the effect that he took medication for his 
psychiatric problems and that he had daily flashbacks of 
experiences in Vietnam.

A letter dated in August 1995 from a VA counselor notes that 
the veteran's PTSD had deteriorated so significantly that he 
had become totally unemployable.  It was noted that his 
symptoms included anger, rage, nightmares, intrusive imagery, 
flashbacks, and a significant inability to maintain social 
and working relationships.  

The veteran underwent a VA psychiatric examination in April 
1996.  It was noted that he was living alone in a part of his 
mother's house and that he had not worked for the past 9 
years.  His mood was anxious, insecure, defensive, and 
irritable.  He did not report any gross symptoms of 
schizophrenia.  He reported intrusive thoughts, distressing 
thoughts, and memories of traumatic events in Vietnam.  He 
stated that he avoided upsetting reminders of war experiences 
and reported that he had exaggerated startle responses, sleep 
difficulties, nightmares of combat, irritability, 
hypervigilance, and social withdrawal.  The diagnoses were 
PTSD, and history of schizoaffective disorder.

On an application for increased compensation based on 
unemployability dated in August 1996, the veteran reported 
that he had last worked full time in 1986.  He reported 
employment as a truck driver for about 6 months in 1996 and 
that the most he had earned at this work was $500. per month.   

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that he had last worked in June 
1996 and that he had worsening PTSD symptoms.

The veteran underwent a VA psychiatric examination in July 
1997.  He reported having had numerous jobs and periods of 
hospitalization for treatment of psychiatric problems since 
separation from service.  He reported receiving disability 
benefits from the SSA (Social Security Administration).  It 
was noted that he lived with his mother.  His mood was 
euthymic and his affect was slightly constricted, but 
appropriate.  Thought processes were linear, logical, and 
goal directed.  There was no evidence of loose associations, 
tangentially, circumstantiality or flight of ideas.  He 
reported occasional disturbing thoughts of committing violent 
acts, but these were not related to Vietnam in content.  He 
reported no flashbacks in 12 years.  The impressions were 
PTSD, and schizoaffective disorder by history.

The veteran underwent a VA psychiatric examination in April 
1999.  It was noted that he was divorced and living with his 
mother.  He reported doing odd jobs for something to do and 
that he was currently receiving SSA disability benefits.  His 
dress, grooming, and hygiene were adequate.  He was alert and 
oriented.  His behavior was appropriate and cooperative.  His 
mood was anxious, defensive, and irritable.  He appeared to 
be tense and restless overtly and he had sweaty hands.  Eye 
contact was fair.  Affect was appropriate and normal in 
range.  The Axis I diagnoses were PTSD; and schizoaffective 
disorder in remission.  The GAF was 50.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since around 1986 due to 
psychiatric problems.    While most of the medical evidence 
(as distinguished from the reports of various counselors and 
social workers who do not mention or otherwise indicate 
awareness of the psychosis) indicates that symptoms due to 
schizoaffective disorder, a non-service-connected psychiatric 
disability, have predominated in his work difficulty, the 
reports of his latest VA psychiatric examinations, beginning 
in 1996, only note this disorder by history or indicate it is 
in remission.  Under the circumstances, the Board finds that 
the veteran's current psychiatric symptoms cannot be 
disassociated from his service-connected PTSD, and all of 
these symptoms must be considered in the evaluation of this 
disorder.  38 C.F.R. § 4.14 (1999).

The evidence reveals that the veteran has a GAF of 50 or 
psychiatric symptoms that produce serious impairment in 
social or occupational functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of his PTSD.  The Court defines GAF and cites to 
the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 (1997).  
38 C.F.R. § 4.125, effective prior to or as of November 7, 
1996.

While the evidence indicates that the veteran was able to 
successfully perform part-time work in a VA program in 1992 
and does not show many of the psychiatric symptoms noted in 
the above-noted criteria for establishing entitlement to an 
evaluation in excess of 50 percent for PTSD, effective prior 
to or as of November 7, 1996, the Board finds that the 
evidence is essentially in equipoise as to whether or not the 
veteran's psychiatric symptoms produce total industrial 
impairment.  Under the circumstances, the Board has resolved 
this matter in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After consideration of all the evidence, the Board finds that 
the veteran's PTSD is manifested primarily by anxiety, 
irritability, partial insight, and disturbing thoughts of 
experiences in Vietnam, and occasional anger, rage, and 
nightmares; symptoms that produce total social and 
occupational impairment, and that render him demonstrably 
unable to obtain or retain substantially gainful employment.  
In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
upheld the VA Secretary's interpretation that the criteria 
for a 100 percent rating "are each independent bases for 
granting a 100 percent rating".  Accordingly, the Board 
finds that a total schedular rating for the veteran's PTSD is 
warranted under the criteria of diagnostic code 9411, 
effective prior to or as of November 7, 1996.



ORDER

The claim for service connection for chloracne is denied as 
not well grounded.

A 100 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

